DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 4-7, 10-11, 14-17 and 20 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the 35 U.S.C. 103 rejections of claims 1-2, 7-8, 11-12 and 17-18 are withdrawn. 

Allowable Subject Matter

3.	Claims 1, 4-7, 10-11, 14-17 and 20 (renumbered as claims 1-12) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance:

Amended claims 1, 4-7, 10-11, 14-17 and 20 (renumbered as claims 1-12) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
claim 1,… an index of the one or more first time units is used as the time unit information or a part of the time unit information; or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information; receiving or locally obtaining, by the receiving node, configuration information, wherein the location of the time domain resource of the second-type time-frequency resource is obtained based on at least the time unit information and the configuration information…in combination with other limitations recited as specified in claim 11.

In claim 7,… an index of the one or more first time units is used as the time unit information or a part of the time unit information, or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information; sending, by the sending node, configuration information, wherein the location of the time domain resource of the second-type time-frequency resource is obtained based on at least the time unit information and the configuration information…in combination with other limitations recited as specified in claim 17.

In claim 11,… an index of the one or more first time units is used as the time unit information or a part of the time unit information; or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information; receive or locally obtain configuration information, wherein the location of the time domain resource of the second-type time-frequency resource is obtained based on at least the time unit information and the configuration information…in combination with other limitations recited as specified in claim 11.

In claim 17,… an index of the one or more first time units is used as the time unit information or a part of the time unit information; or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information: send configuration information, wherein the location of the time domain resource of the second-type time-frequency resource is obtained based on at least the time unit information and the configuration information…in combination with other limitations recited as specified in claim 17.

The first closest prior art of record is Lu et al, US 2008/0310364 hereafter Lu. Lu FIGURE 14, 1410-1430, [0007], [0042]-[0044] discloses receiving/obtaining, by the mobile station, indication used to determination to the location of a determined time-frequency resource which is a data signal, FIGURE 13, [0007], [0042] discloses the time-frequency resource is divided into two regions, FIGURE 13, [0007], [0042] discloses the time-frequency resource is divided into two regions, the first is used to transmit control information, FIGURE 8, FIGURE 9, [0033], [0034] discloses the plurality of bits are used for the assignment information, FIGURE 14, 1440, [0043] discloses receiving, by the mobile station, a packet on the determined time-frequency resource which is a data signal. Lu does not explicitly disclose an index of the one or more first time units is used as the time unit information or a part of the time unit information; or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information; receive or locally obtain configuration information, wherein the location of the time domain resource of the second-type time-frequency resource is 

The second closest prior art of record is BACQUET et al, US 2014/0112302 hereafter BACQUET. BACQUET [0010], [0020], [0021], [0031] discloses the duration of the superframe is equal to the period of the synchronization and providing synchronization message between the user and management station. BACQUET does not explicitly disclose an index of the one or more first time units is used as the time unit information or a part of the time unit information; or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information; receive or locally obtain configuration information, wherein the location of the time domain resource of the second-type time-frequency resource is obtained based on at least the time unit information and the configuration information (as disclosed in claims 1, 7, 11 and 17).

The third closest prior art of record is Guan et al, US 2015/0326356 hereafter Guan. Guan [0047] discloses a discovery reference signal (DRS) is detected according to the time-frequency resource location, such as a subframe, a timeslot, or a symbol, and a frequency band, a resource block, or a resource element, and the like; for a user equipment in an RRC idle state, the base station may notify the user equipment of a detection time point of the DRS of the current serving cell and/or the neighboring cell by using cell broadcast signaling. Guan does not explicitly disclose an index of the one or more first time units is used as the time unit information or a part of the time unit 

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469